DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 10-20, filed January 19, 2021, with respect to the 35 USC 103 rejections of claims 1-20 along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the references used in the 35 USC 103 rejections of claims 1-20 are persuasive. The following art is cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims:

“A coarse-to-fine vehicle detector running in real-time” (2014): The described system exploits the combination of an AdaBoost Soft-Cascade with Integral Channel Features, an 

“Parallel Feature Extraction and Heterogeneous Object-Detection for Multi-Camera Driver Assistance Systems”: Recently, new types have been introduced in form of Integral and Aggregated Channel Features (ICF, ACF) [4]. For vehicle detection, Sun et. al. provide a profound review in [5]. Initial work on pedestrian detection can be found in [2] proposing HoG, while [6] combines a cascaded classifier with a support vector machine. The classifier network normalizes each feature result according to [1] and compares it to a threshold as result from the machine learning step

CN 106529448 A [Machine Translation] PUBLISHED ON 22-Mar-2017: The method is mainly characterized in that three LUV color channels in ten ACF channels are improved for obtaining a gray scale single channel, thereby forming an eight-channel characteristic and realizing quicker feature extraction; four-stage Adaboost cascaded classifier training is performed on the extracted features, thereby forming a cascaded strong classifier which comprises 4096 weak classifiers; and image detection is performed by means of the cascaded classifier and a quick feature pyramid method for quickly and accurately detecting faces

“Learning Multilayer Channel Features for Pedestrian Detection” 2017: By integrating cascade AdaBoost [46], [4] and HOG features [8], Dollár et al. [9] proposed Integral Channel Features (ICF). Firstly, it extracts the local sum features from HOG channels and LUV color channels (i.e., HOG+LUV). Then, cascade AdaBoost [4], [59] is used to learn the classifier. To further speedup the detection, Dollár et al. [12] then proposed Aggregated Channel Features (ACF), which downsamples the image channels by a factor of 4. Following ICF [9], SquaresChnFtrs [2], InformedHaar [54], LDCF [33], Filtered Channel Features (FCF) [55], and NNNF [6] have been also proposed. They all employ the same image channels (i.e., HOG+LUV) as ICF.

“Traffic Sign Detection Using a Cascade Method With Fast Feature Extraction and Saliency Test” 2017: The other detector named as ICF_AdaBoost is a soft cascade of boosted classifiers using integral channel features (ICFs), as described in [4]. Mathias et al. [4] applied ICF_AdaBoost on images of a dozen of aspect ratios by scaling the input image, and used a GPU to satisfy the heavy computation overhead. To be comparable with other detectors, we only use ICF_AdaBoost on the input image without changing aspect ratio, and report experimental results on a CPU. The feature channels include gradient magnitude, six oriented gradients and 3 LUV color channels. Each weak learner is a two-depth tree, where decisions are made by selecting the best channelrelated rectangle region. By randomly choosing channel features and rectangle regions, a pool of 30,000 features are generated. The final detector is obtained by four rounds of training with increasing numbers of weak learners (50, 100,
200 and 400). The ICF_AdaBoost works with a 20×20 sliding window and a sliding step of 4 pixels. The same scale factor as the HOG_LDA_SVM is used to construct an image pyramid

“Aggregated Channels Network for Real-Time Pedestrian Detection” 2018: Convolutional neural networks (CNNs) have demonstrated their superiority in numerous computer vision tasks, yet their computational cost results prohibitive for many real-time applications such as pedestrian detection which is usually performed on low-consumption hardware. In order to alleviate this drawback, most strategies focus on using a two-stage cascade approach. Essentially, in the first stage a fast method generates a significant but reduced amount of high quality proposals that later, in the second stage, are evaluated by the CNN. In this work, we propose a novel detection pipeline that further benefits from the two-stage cascade strategy. In the first stage, we make use of the well-known ACF detector [11]. ACF has proven to be one of the fastest existing detectors with source code available online [7]. ACF is the descendant of the ICF detector [8, 9] with the main difference that instead of using Haar like features, it divides channels into blocks, where the pixels in each block are summed/aggregated. Every value in these aggregated channels represents a feature, more explicitly, features are single pixel lookups. Furthermore, ACF uses 10 channels: normalized gradient magnitude (1 channel), histogram of oriented gradients (6 channels), and LUV color (3 channels).

US 8224029 B2: Thus, unlike known cascade classifiers, a first stage may include a different 
type of discriminant function compared to a second stage; To build a third stage 500, the feature combinations 802 of the match and non-match examples are re-weighted, in which the examples that were somewhat confusing to the first and second stages 500 are given higher weights

US 10111632 B2: Acts 16, 18, and 20 show three classifiers in the cascade.  Different classifiers may be used for any phase or classifier of the cascade.  Each classifier is of a different or same type (e.g., support vector machine-learnt classifier) as other classifiers in the cascade

US 9430829 B2: Example methods and apparatus classify the candidate mitosis region with a third, cascaded classifier when the HC trained classifier and the CNN trained classifier disagree in their classifications of the candidate mitosis region.  For example, if the HC trained classifier classifies the candidate mitosis region as non-mitotic, while the CNN trained classifier classifies the candidate mitosis region as mitotic, the third classifier will classify the region.  The third classifier is trained using a stacked feature set that is based on the HC feature set and the CNN feature set.  The third classifier may be a second-stage Random Forests classifier.  The third classifier calculates a probability that the candidate mitosis region is mitotic.  Example methods and apparatus generate a final classification for the candidate mitosis region based on a weighted average of the outputs of the HC classifier, the CNN classifier, and the cascaded classifier.  

US 8515184 B1: analyzing an input image utilizing a cascade of heterogeneous classifiers; he cascades use stages that are built from heterogeneous types of classifiers, non-limiting examples of which include neural networks, decision trees, support vector machines, and k-nearest neighbors. A false alarm support vector machine stage 212 that utilizes linear models is trained on a histogram of oriented gradient features 214 for further minimizing any false alarms.  Histograms of oriented gradient features 214 are feature descriptors used in computer vision and image processing for the purpose of object detection, wherein the occurrences of 

US 20170039444 A1: Several object detection (e.g., face detection) solutions have been proposed including a Viola-Jones framework that may use Haar-like features and a decision tree weak classifier scheme and a SURF-like feature cascade technique that may use SURF-like features and a cascade classifier scheme. If scan window 702 passes second stage 602, it may be passed along to a third stage and so on

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661